Citation Nr: 0604929	
Decision Date: 02/21/06    Archive Date: 02/28/06

DOCKET NO.  97-27 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include schizophrenia.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from June 1985 to 
June 1989.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an August 1996 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York that denied the veteran's claim of 
entitlement to service connection for a psychiatric disorder, 
to include schizophrenia.

In September 2002, the Board issued a decision that denied 
the veteran's claim for entitlement to service connection for 
a psychiatric disorder, to include schizophrenia. The 
veteran, in turn, appealed the denial of service connection 
to the United States Court of Appeals for Veterans Claims 
(Court).

On November 26, 2003, the Court issued an order that granted 
a joint motion for remand and vacated the Board's September 
2002 decision and remanded the matter to the Board for action 
in compliance with the motion.

In June 2004, the Board remanded the case to the RO for 
further development consistent with the joint motion for 
remand.  The case has since been returned to the Board and is 
now ready for appellate review.


FINDING OF FACT

A psychiatric disorder, diagnosed as paranoid schizophrenia, 
is of service origin.


CONCLUSION OF LAW

Paranoid schizophrenia was incurred in service.  38 U.S.C.A. 
§ 1131 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2005).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist - Veterans Claims Assistance 
Act of 2000 (VCAA)

A VCAA notice letter consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Given the foregoing, the Board finds that the recent notice 
letter dated in June 2004 complied with the specific 
requirements of Quartuccio (identifying evidence to 
substantiate the claim, the relative duties of VA and the 
claimant to obtain evidence, and affording him an opportunity 
to submit all pertinent evidence pertaining to his claims 
that he might have); and Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice).

The Court's decision in Pelegrini, supra, held in part that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, the veteran's claims preceded the 
enactment of VCAA, thereby precluding the possibility of 
providing such notice in this time frame.     

The Board concludes that the discussions in the RO rating 
decision, statement of the case (SOC) and supplemental 
statements of the case (SSOCs) as well as the June 2004 VCAA 
letter informed the veteran of the information and evidence 
needed to substantiate her claim and complied with VA's 
notification requirements.  Specifically, the Board concludes 
that the RO decision, SOC, SSOCs and the June 2004 letter 
informed her why the evidence on file was insufficient to 
grant the claim; what evidence the record revealed; what VA 
was doing to develop the claim; and what information and 
evidence was needed to substantiate her claim.  The VCAA 
letters specifically informed her of what she should do in 
support of the claim, where to send the evidence, and what 
she should do if she had questions or needed assistance.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  She was, 
for the most part, informed to submit everything she had with 
regard to her claim.  

Therefore, the Board finds that any defect with respect to 
the VCAA notice requirement in this case was harmless error.  
Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
further evidence he should submit to substantiate his 
claims."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  
Further, the veteran has been provided with every opportunity 
to submit evidence and argument in support of her claim.  

The Board observes that VA has also satisfied its duty to 
assist the veteran.  The veteran has been provided with every 
opportunity to submit evidence and argument in support of her 
claim, and to respond to VA notices.  Specifically, VA has 
associated with the claims folder the veteran's service 
medical records, private and VA treatment records, as well as 
several VA examination reports.  The veteran has not 
identified any additional evidence pertinent to her claim, 
not already of record and there are no additional records to 
obtain.  

As all notification has been given and all relevant available 
evidence has been obtained, the Board concludes that any 
deficiency in compliance with the VCAA has not prejudiced the 
veteran and is, thus, harmless error.  See ATD Corp. v.  
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Bernard v.  
Brown, 4 Vet. App. 384 (1993).  

II.  Service connection

The veteran's service medical records are negative for any 
evidence of a psychiatric disorder. Subsequent to service 
discharge, the first medical evidence of a psychiatric 
disorder was in May 1993, when the veteran was admitted to a 
VA facility with auditory hallucinations, irritability, and 
paranoid delusions. The diagnoses included chronic, paranoid 
schizophrenia. It was noted that the veteran had no prior 
history of a psychiatric disorder.

The veteran was again hospitalized in January 1996, secondary 
to an episode of rage. The diagnoses included paranoid 
schizophrenia. VA outpatient treatment records from 1997 to 
1999 indicate ongoing treatment for the veteran's psychiatric 
disorder. In a March 1997 statement, the veteran's VA 
treating physician opined "that her psychotic illness dates 
back to her time in the service when she abused alcohol in 
order to self-medicate her psychosis." Nevertheless, in a 
treatment record dated in January 1999, this same doctor 
indicated that the veteran's "past psychiatric history dates 
back to 1992-93 where she was noted to have heard voices, 
felt paranoid and exhibited mood swings. . . ." In a 
treatment record dated in June 1999, this doctor again 
contradicted his earlier 1997 statement by reporting a 
psychiatric history beginning in 1992-93.

The veteran testified at a personal hearing before the RO in 
September 1997, that she first began hearing voices in 
October 1987. She stated that she first began abusing alcohol 
at that time, because when she was drinking she did not hear 
the voices. The veteran testified that she did not tell 
anyone about hearing voices as she did not want to be 
discharged earlier than her actual release date. She stated 
that subsequent to service discharge, she worked for two 
years until manifestations of the schizophrenia increased to 
the point of having to seek medical help.

The veteran was again hospitalized for psychiatric symptoms 
in May 1998. Discharge diagnoses included psychosis, not 
otherwise specified, rule out schizophrenia versus 
schizoaffective disorder.

Records from the Social Security Administration received in 
1999, include VA and private medical records dating from 
1993. An opinion from a doctor with the Social Security 
Administration dated in August 1994, found that "[t]he 
earliest [p]sychiatric [m]edical [e]vidence in this file 
usable for onset is dated 5/13/93." The Social Security 
Administration found that the veteran's schizophrenia 
disorder began in October 1992, when she discontinued working 
due to reported visual hallucinations.

A VA examination conducted by a psychologist in January 2000, 
reported significant paranoia, auditory hallucinations, 
anxiety, depression, and delusional thinking. The diagnosis 
was paranoid schizophrenia. A VA evaluation and management 
note in April 2000, found a history of schizoaffective 
disorder, bipolar type, in partial remission. The examiner 
opined that it was his impression that the veteran's mental 
illness had its onset while in the service. Thereafter, an 
opinion was rendered from the Chief of VA Administrative 
Medicine in November 2000. The claims file, compensation and 
pension examinations, and all available medical records were 
reviewed. It was her opinion that it was "at least as likely 
as not" that the veteran's psychosis did not develop in the 
service or within the first post service year. It was also 
noted that the current diagnosis of schizophrenia was not 
related to the veteran's period of active military duty.

The veteran's representative argued that the January 2000 
examination was conducted by a psychologist and therefore the 
examination, along with the opinion of the Chief of 
Administrative Medicine, should not be considered, as neither 
is a psychiatrist. Accordingly, the RO requested that a 
psychiatrist, after a review of the record, provide an 
opinion as to the onset of the veteran's psychiatric 
disorder, as well as any relationship it may have to service. 
In May 2001, a VA psychiatrist stated that

[t]here was nothing in the chart to 
document symptoms of schizophrenia in 
service, only the [veteran's] word many 
years later. Earlier notes on admission 
give the onset in 1991-1992 - more then 
(sic) a year after service. The 
"profiles" in the service and medical 
visits give no indication. Whether or not 
she actually suffered auditory 
hallucinations in service is not 
determinable by psychiatric means. I 
assume the regular medical standard 
documentation in the service record will 
have to stand. Service connection not 
documented for schizophrenia.

The veteran testified at a personal hearing before the Board 
in June 2002, that she began hearing voices in 1987, and 
noticed a change in her behavior. She began to experience 
mood swings, to include anger. She stated that the voices 
were constant but she did not seek assistance as it was 
possible she would get a bad conduct discharge. She testified 
that she drank to self-medicate so she would not hear the 
voices. The veteran testified that when she returned home 
after being in the military she stopped drinking and that is 
when the onset of schizophrenia started. She stated that she 
first sought treatment when the police had to be called due 
to a destructive episode.

Pursuant to the joint motion for remand, the veteran was 
afforded a further VA psychiatric examination in June 2004 to 
determine the date of onset and etiology of her current 
psychosis.  The veteran's examiner, a VA clinical 
psychologist, noted that the veteran's claims file was 
available to her and was reviewed prior to the examination.  
On this examination, the veteran informed her examiner that 
in approximately October 1987, at which time she would be 
around 21 years of age, she began to hear persecutory voices, 
began to feel people were talking and laughing about her, and 
that she believed that the TV was sending messages directly 
to her.  She related that at that time she began to drink 
more and more heavily in an attempt to alleviate these 
symptoms.  She said that her drinking escalated to a point 
that she began experiencing behavioral problems and became 
unable to function.  She stated that she never sought 
psychiatric treatment in service as she was frightened by her 
symptoms and was afraid she would be discharged other than 
honorably.  She said that after service her psychotic 
symptoms began to escalate and that in 1992 she was awarded 
disability benefits by the Social Security Administration and 
has not worked since.  Following a mental status examination, 
chronic paranoid schizophrenia was diagnosed.  In addressing 
the question as to the onset of the veteran's paranoid 
schizophrenia, her examiner noted that the veteran did not 
pursue psychiatric treatment while in the military.  She 
further stated that it is completely consistent with "the 
illness of paranoid schizophrenia, that most first psychotic 
breaks occur when one is in their early 20's and as the 
veteran reports onset of symptoms at approximately age 21, 
this would be completely consistent with this illness."  The 
examiner further stated that the veteran's report of self 
medicating her psychotic symptoms as a young person with 
drugs and alcohol was also consistent with the onset, at that 
point in her life, of psychotic symptoms.  She lastly opined 
that the veteran suffers from paranoid schizophrenia and that 
it is as least as likely as not her symptoms began while in 
service.     

Service connection may be granted for a disability resulting 
from disease or injury incurred or aggravated by service. 38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303. In addition, service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service. 38 C.F.R. § 3.303(d). Moreover, service connection 
for a psychosis may be granted if the disorder is compensably 
disabling within one year of separation from active duty. 38 
U.S.C.A. §§ 1112, 1113, 1131; 38 C.F.R. §§ 3.307, 3.309.

The record is negative for medical evidence of a psychiatric 
disorder, to include schizophrenia, either in service or 
within one year subsequent to service discharge. Although the 
veteran's VA treating physician noted in 1997, that the onset 
of schizophrenia was when she was in service, he contradicted 
this statement in his treating records, noting that 
schizophrenia did not begin until 1992 or 1993.

A VA psychiatrist provided an opinion in April 2000 that the 
veteran's psychiatric disorder had its onset while in the 
service. It is not noted if the examiner reviewed the 
veteran's claims file and there was no rationale or basis for 
this opinion provided. Although not by a psychiatrist, a 
medical opinion was provided in November 2000, by the Chief 
of Administrative Medicine that the veteran's psychiatric 
disorder at least as likely as not did not have its onset in 
service, nor was it related thereto. The opinion was 
proffered after a review of all the medical evidence of 
record. Moreover, a VA psychiatrist opined in May 2001, that 
the medical evidence of record did not support the conclusion 
that the veteran's schizophrenia had its onset in service.

On the most recent examination, a VA clinical psychologist 
after reviewing the evidence of record and examining the 
veteran opined that the veteran's paranoid schizophrenia as 
likely as not had its onset in service. 

Based on this most recent evidence, the Board finds that 
service connection for schizophrenia, is warranted. In so 
deciding the Board observes that in determining whether 
evidence is equally balanced such as to entitle a veteran to 
the benefit of the doubt, equal weight is not accorded to 
each piece of material contained in the record; every item 
does not have the same probative value.  The Board's 
determination of what weight to attach to the evidentiary 
record is more qualitative than quantitative.  Here, the 
Board finds that the most recent opinion in favor of the 
veteran's claim proffered by a VA psychologist in June 2004 
is persuasive in this matter as it was based on both a review 
of the veteran's complete medical record, to include the 
earlier opinions summarized above, and an examination of the 
veteran.  The examiner has furthermore provided a rationale 
for the opinion reached.  

This opinion furthermore, while contrary to the opinion 
rendered by reviewing VA physicians in November 2000 and May 
2001, is consistent with the opinion of the veteran's VA 
examiner in April 2000.  As such, the evidence is also in 
equipoise on this matter and the benefit of the doubt is in 
the veteran's favor.  38 C.F.R. § 3.102.  Accordingly service 
connection for paranoid schizophrenia is in order.  

ORDER

Service connection for paranoid schizophrenia is granted.



____________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


